United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      February 21, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-20482
                             Summary Calendar



IRA MALMED,

                                         Plaintiff-Appellant,

versus

JOHN E. POTTER, Postmaster General of the United States Agency,

                                         Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:03-CV-217
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED. See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.